MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                    Feb 08 2019, 8:09 am

court except for the purpose of establishing                                       CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven Knecht                                             Curtis T. Hill, Jr.
Vonderheide & Knecht, PC                                  Attorney General of Indiana
Lafayette, Indiana                                        Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Teddy E. Shoffner,                                        February 8, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1622
        v.                                                Appeal from the Tippecanoe
                                                          Circuit Court
State of Indiana,                                         The Honorable Sean M. Persin,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          79C01-1704-F2-7



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019                      Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Teddy Shoffner (Shoffner), appeals his sentence for

      conspiracy to commit dealing in methamphetamine, a Level 2 felony, Ind.

      Code § 35-50-2-4.5.


[2]   We affirm.


                                                    ISSUE
[3]   Shoffner presents one issue on appeal, which we restate as: Whether Shoffner’s

      sentence is inappropriate in light of the nature of the offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On April 26, 2017, officers from the Tippecanoe County Drug Task Force went

      to an apartment in Lafayette, Indiana, to investigate “numerous complaints and

      tips that [they] had received about . . . drug use and drug sales.” (Transcript

      Vol. II, p. 102). When the officers arrived at the apartment building, they

      encountered Shoffner in the driveway parallel to the apartment in question.

      Shoffner was fixing the stereo of his Ford truck, and he informed the officers

      that he did not live at the apartment but had permission work on his truck.


[5]   The officers proceeded to the apartment and knocked on the door. Jennifer

      Johnson (Johnson) opened the door, and the officers conveyed the purpose for

      their visit. Johnson welcomed the officers and consented to the search of her

      apartment.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 2 of 8
[6]   During the search, the officers found a container with a false bottom on the

      bedroom nightstand. Inside the container, the officers retrieved multiple

      baggies containing what was later determined to be methamphetamine.

      Beneath the container, there was a receipt from AutoZone dated April 25, 2016,

      with Shoffner’s name. The officers additionally found a black digital scale in

      the bedroom. Inside Johnson’s purse, the officers found a small baggie

      containing a white substance, which later was determined to be heroin. Also

      inside Johnson’s purse, there were three notebooks which had “names, dates[,]

      and dollar amounts.” (Tr. Vol. II, p. 114). According to the officers, the

      notebook appeared to be a “drug debt ledger.” (Tr. Vol. II, p. 115). When

      confronted with the apparent heroin in her purse, Johnson admitted that the

      heroin was for personal use, and she proceeded to show the officers her “kit”

      which was in the bathroom. (Tr. Vol. II, p. 107). The kit had two hypodermic

      needles, a metal spoon with burnt residue, and a lighter.


[7]   After searching Johnson’s apartment, the officers went outside to talk with

      Shoffner who was still busy working on the truck stereo. A K-9 officer that was

      outside alerted the other officers to the presence of narcotics in Shoffner’s Ford

      truck. After obtaining a warrant, the officers searched Shoffner’s truck. Inside

      a tool box that was in the bed of the truck, the officers found a couple of new

      syringes, a digital scale, several ziplocked bags containing drugs, and a “one

      hitter box” for smoking marijuana. (Tr. Vol. II p. 224).


[8]   On April 28, 2017, the State filed an Information, charging Shoffner with Count

      I, dealing in methamphetamine of 10 grams or more, a Level 2 felony; Count

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 3 of 8
       II, possession of methamphetamine of 28 grams or more, a Level 3 felony; and

       Count III, unlawful possession of a syringe, a Level 6 felony. On January 11,

       2018, the State added another Count, conspiracy to commit dealing in

       methamphetamine of at least 10 grams, a Level 2 felony.


[9]    A two-day jury trial was held on March 9 through March 10, 2018. Johnson

       testified that although she was the only person listed on the lease to her

       apartment, Shoffner lived with her in April 2017. Johnson testified that at the

       time, she and Shoffner were unemployed, but Shoffner settled all the house

       bills. Johnson testified that Shoffner would buy and sell “meth and heroin” to

       make money. (Tr. Vol. II, p. 142). Johnson added that Shoffner would

       package the drugs in small “zip baggies” and from time to time they would

       make courtesy deliveries. (Tr. Vol. II, p. 143). Johnson additionally testified

       that some drug sales would occur inside her apartment. To keep track of the

       drug sales, Johnson stated that they maintained several ledgers “because there

       was a lot of people who owed a lot of money and there was no way to

       remember all of that.” (Tr. Vol. II, p. 144).


[10]   At the close of the evidence, the jury found Shoffner guilty of Count V,

       conspiracy to commit dealing in methamphetamine of at least 10 grams, a

       Level 2 felony, but returned a hung verdict on the remaining charges. The State

       later dismissed the other charges. On June 4, 2018, the trial court sentenced

       Shoffner to twenty years, with thirteen years to be served in the Department of

       Correction (DOC), three years in community corrections, and four years

       suspended to supervised probation.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 4 of 8
[11]   Shoffner now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   Shoffner contends that his twenty-year sentence is inappropriate in light of the

       nature of the offense and his character. Indiana Appellate Rule 7(B) empowers

       us to independently review and revise sentences authorized by statute if, after

       due consideration, we find the trial court’s decision inappropriate in light of the

       nature of the offense and the character of the offender. Reid v. State, 876 N.E.2d

       1114, 1116 (Ind. 2007). The “nature of offense” compares the defendant’s

       actions with the required showing to sustain a conviction under the charged

       offense, while the “character of the offender” permits a broader consideration of

       the defendant’s character. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008);

       Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App. 2007). An appellant bears

       the burden of showing that both prongs of the inquiry favor a revision of his

       sentence. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we

       regard a sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other considerations that come to light in a given case.

       Cardwell, 895 N.E.2d at 1224. Our court focuses on “the length of the aggregate

       sentence and how it is to be served.” Id.


[13]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). The sentencing range for a Level 2 felony is ten to thirty


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 5 of 8
       years, with an advisory sentence of seventeen and one-half years. I.C. § 35-50-

       2-4.5. Shoffner was sentenced to twenty years in the DOC.


[14]   The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Croy v. State, 953

       N.E.2d 660, 664 (Ind. Ct. App. 2011). The evidence at trial was that Shoffner

       and Johnson were involved in a well-established drug dealing operation.

       During the search, the officers located a three-volume drug ledger, multiple

       digital scales, several ziplocked bags of drugs—both in Johnson’s apartment

       and Shoffner’s Ford truck.


[15]   With respect to Shoffner’s character, at the time of his sentencing, Shoffner was

       only thirty-two years old, and he had already accumulated an extensive

       criminal history. Starting in 2005, Shoffner was convicted of theft. In 2010, he

       was convicted for possessing marijuana. The following year, Shoffner was

       convicted of criminal mischief, and a no-contact order was issued. In 2012, he

       was convicted for interference with reporting a crime, and a second no-contact

       order was issued against him. Shoffner has had three petitions to revoke his

       probation filed against him, with one having been revoked. While released on

       bond in this case, Shoffner committed more crimes in Tippecanoe County for

       possession of methamphetamine, criminal confinement, and domestic battery.

       Also, in Fountain County, he was facing charges of dealing in

       methamphetamine, conspiracy to commit dealing in methamphetamine, and

       driving while suspended with a prior conviction.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 6 of 8
[16]   Shoffner also has a significant history of drug abuse despite two prior court

       orders for drug counseling. In the presentencing report, Shoffner reported that

       he first began using drugs at age eighteen and his last use was in December

       2017. Shoffner confessed that on a daily basis, he used marijuana,

       methamphetamine, and Adderall, and on occasion, he used synthetic

       marijuana, cocaine, mushroom, and heroin.


[17]   Shoffner makes a last unavailing argument by stating that his “sentence is in

       excess of the advisory term.” (Appellant Br. p. 16). While Shoffner’s twenty-

       year sentence exceeds the advisory sentence, Shoffner also received a significant

       benefit in alternative placements. The trial court ordered Shoffner to serve

       thirteen years in the DOC, and the remaining years were to be served through

       community corrections and probation. See Davidson v. State, 926 N.E.2d 1023,

       1025 (Ind. 2010) (holding that we “may consider all aspects of the penal

       consequences imposed by the trial judge in sentencing the defendant,”

       including the fact a portion of the sentence is suspended to probation or

       otherwise crafted using a variety of sentencing tools available to the trial court).


[18]   Under the circumstances, Shoffner has not convinced us that his twenty-year

       sentence is inappropriate in light of the nature of the offense or his character.

       Accordingly, we decline to disturb the sentence imposed by the trial court.


                                             CONCLUSION
[19]   Based on the above, we conclude that Shoffner’s sentence is not inappropriate

       in light of the nature of the offense and his character.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 7 of 8
[20]   Affirmed.


[21]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1622 | February 8, 2019   Page 8 of 8